Case 4:21-cv-05119-PJH Document 6-3 Filed 07/02/21 Page 1 of 11




                EXHIBIT B




                EXHIBIT B
       Case 4:21-cv-05119-PJH Document 6-3 Filed 07/02/21 Page 2 of 11




       Mark                                    Example of Infringement




U.S. Reg. No.
5994966
                        https://www.bestway-outlet.store/
Reg. Date:
02/05/2020

Bestway

U.S. Reg. No.
5702452

Reg. Date: 03/19/2019
                        https://www.bestway-outlet.store/products-186
Bestway
U.S. Reg. No.
2748177

Reg. Date:
08/05/2003
                        https://www.bestway-outlet.store/products-272
BLOBZTER

U.S. Reg. No.
5414243

Reg. Date:
02/27/2018




                        https://www.bestway-outlet.store/products-248
       Case 4:21-cv-05119-PJH Document 6-3 Filed 07/02/21 Page 3 of 11




     Mark                                   Example of Infringement
CHEMGUARD

U.S. Reg. No.
5371558

Reg. Date:
01/02/2018




                     https://www.bestway-outlet.store/products-111
Coolerz

U.S. Reg. No.
5095945

Reg. Date:
12/06/2016




                     https://www.bestway-outlet.store/products-247
Fast Set

U.S. Reg. No.
3442181

Reg. Date:
6/3/2008




                     https://www.bestway-outlet.store/products-177
       Case 4:21-cv-05119-PJH Document 6-3 Filed 07/02/21 Page 4 of 11




           Mark                                Example of Infringement
Fast Set

U.S. Reg. No.
2743728

Reg. Date:
6/29/2003




                        https://www.bestway-outlet.store/products-45
FILL N’ FUN

U.S. Reg. No.
76542652

Reg. Date:
07/19/2005




                        https://www.bestway-outlet.store/products-100
FLOWCLEAR

U.S. Reg. No.
5457592

Reg. Date: 05/01/2018




                        https://www.bestway-outlet.store/products-187
       Case 4:21-cv-05119-PJH Document 6-3 Filed 07/02/21 Page 5 of 11




      Mark                                     Example of Infringement
FREEZE SHIELD

U.S. Reg. No.
6186013

Reg. Date: 10/27/2020




                        https://www.bestway-outlet.store/products-473




U.S. Reg. No.
4940366

Reg. Date:
4/19/2016




                        https://www.bestway-outlet.store/products-248
       Case 4:21-cv-05119-PJH Document 6-3 Filed 07/02/21 Page 6 of 11




      Mark                                     Example of Infringement
H2O GO

U.S. Reg. No.
4741874

Reg. Date:
5/26/2015




                        https://www.bestway-outlet.store/products-230
HYDRIUM

U.S. Reg. No.
6064260

Reg. Date: 05/26/2020




                        https://www.bestway-outlet.store/products-14
Hydro Force

U.S. Reg. No.
2967876

Reg. Date:
6/12/2005




                        https://www.bestway-outlet.store/products-511
       Case 4:21-cv-05119-PJH Document 6-3 Filed 07/02/21 Page 7 of 11




     Mark                                   Example of Infringement
POWER STEEL

U.S. Reg. No.
4827864

Reg. Date:
10/06/2015




                     https://www.bestway-outlet.store/products-50
SIDEWINDER

U.S. Reg. No.
6064215

Reg. Date:
05/26/20




                     https://www.bestway-outlet.store/products-166
Steel Pro

U.S. Reg. No.
3006426

Reg. Date:
10/11/2015




                     https://www.bestway-outlet.store/products-182
       Case 4:21-cv-05119-PJH Document 6-3 Filed 07/02/21 Page 8 of 11




         Mark                               Example of Infringement
Steel Pro Max

U.S. Reg. No.
5628831

Reg. Date:
12/11/2018




                     https://www.bestway-outlet.store/products-55
SWIMFINITY

U.S. Reg. No.
6169733

Reg. Date:
10/06/2020




                     https://www.bestway-outlet.store/products-191
       Case 4:21-cv-05119-PJH Document 6-3 Filed 07/02/21 Page 9 of 11




         Mark                                  Example of Infringement
AIRJET

Serial No. 90184935

First Use: 05/01/2016




                        https://www.bestway-outlet.store/products-473
AIRJET PLUS

Serial No. 90184930

First Use: 05/01/2020




                        https://www.bestway-outlet.store/products-458
      Case 4:21-cv-05119-PJH Document 6-3 Filed 07/02/21 Page 10 of 11




     Mark                                      Example of Infringement
CHEMCONNECT

Serial No. 88668958

First Use:
02/01/2019




                        https://www.bestway-outlet.store/products-432
HYDROJET

Serial No. 90184927

First Use: 05/01/2016




                        https://www.bestway-outlet.store/products-465
HYDROJET PRO

Serial No. 90184922

First Use: 05/01/2016




                        https://www.bestway-outlet.store/products-371
      Case 4:21-cv-05119-PJH Document 6-3 Filed 07/02/21 Page 11 of 11




      Mark                                     Example of Infringement
SWIM VISTA

Serial No. 90689555


First Use: 11/19/2017




                        https://www.bestway-outlet.store/products-29
